Opinion issued April 1, 2014




                                      In The

                               Court of Appeals
                                      For The

                            First District of Texas
                             ————————————
                               NO. 01-13-01017-CV
                             ———————————
                 GEORGE NATHANIEL WYCHE, Appellant
                                         V.
                   GLADIS GORDON RIDEAUX, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-13112


                            MEMORANDUM OPINION

      Appellant, George Nathaniel Wyche, has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not respond.     See TEX. R. APP. P. 42.3(b) (allowing
involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                       2